DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11229492. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. a first sensor and a second sensor).

Claim 21 of Instant Application
US 11229492
An automated system comprising:
An automated probe system comprising: 
(a) an endoscope comprising a lens configured to be inserted into a live body- part and capture at least one image; 
(a) a probe configured to be inserted into a live body-part; (claim 1)
the probe includes an endoscope having a lens (claim 2)
(b) a lens cleaning device configured to automatically clean the lens of the endoscope; 
a lens cleaning device configured to automatically clean the lens of the endoscope (claim 5)
(c) a robotic arm attached to the endoscope and configured to manipulate the endoscope; and 
(b) a robotic arm attached to the probe and configured to manipulate the probe; (claim 1)

(c) a first sensor configured to track movement of the probe during an insertion and a reinsertion of the probe in the live body-part; (d) a second sensor configured to be disposed on the live body-part and configured to track movement of the live body-part including movement of the live body-part during at least the insertion and the reinsertion of the probe in the live body-part; and (e) a controller configured to: (i) calculate an insertion path of the probe in the live body-part based on the tracked movement of the probe during the insertion, (ii) calculate a reinsertion path of the probe based on the calculated insertion path that includes compensating for the tracked movement of the live body-part using the second sensor during the insertion of the probe in the live body-part, and (iii) after insertion of the probe along the insertion path, followed by removal of the probe from the live body-part, send a plurality of control commands to the robotic arm to reinsert the probe in the live body-part according to the calculated reinsertion path while compensating for the tracked movement of the live body-part using the second sensor during reinsertion of the probe in the live body-part. (claim 1)
(d) a controller configured to: (i) responsive to identifying a blur in the at least one image, send one or more control commands to the robotic arm to remove the endoscope from the live body-part, 
send a command to the robotic arm to remove the endoscope from the live body-part for cleaning in response to detecting the blur in the image captured by the endoscope (claim 4)
(ii) send one or more control commands to the lens cleaning device to clean the lens after the endoscope had been removed from the live body-part, and 
a lens cleaning device configured to automatically clean the lens of the endoscope after the endoscope had been removed from the live body-part (claim 5)
(iii) send one or more control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path.
send the plurality of control commands to the robotic arm to reinsert the probe in the live body-part according to the calculated reinsertion path (claim 6)
Claim 22

system according to claim 21, wherein identifying a blur in the at least one image comprises the controller processing an image captured by the endoscope so as to detect the blur in the at least one image
wherein the controller is configured to process an image captured by the endoscope so as to detect a blur in the image that is indicative of a need to clean the lens (claim 3)
Claim 23

system according to claim 21, wherein the controller is configured to output a notification that the lens of the endoscope needs cleaning
wherein the controller is configured to output a notification that the lens of the endoscope needs cleaning (claim 7)
Claim 24

system according to claim 21, wherein the controller is configured to instruct the robotic arm to automatically remove the endoscope from the live body-part
wherein the controller is configured to instruct the robotic arm to automatically remove the probe from the live body-part (claim 10)
Claim 25

system according to claim 21, further comprising a first sensor configured to track movement of the endoscope during an insertion and a reinsertion of the endoscope in the live body-part; 
a first sensor configured to track movement of the probe during an insertion and a reinsertion of the probe in the live body-part (claims 1)
wherein the controller is configured to calculate an insertion path of the endoscope in the live body-part based on the tracked movement of the endoscope during the insertion
controller configured to: (i) calculate an insertion path of the probe in the live body-part based on the tracked movement of the probe during the insertion (claim 1)
Claim 35

A method comprising: responsive to identifying a blur in at least one image, sending a plurality of control commands, using a processor, to a robotic arm to remove an endoscope configured to capture at least one image from a live body-part
send a command to the robotic arm to remove the endoscope from the live body-part for cleaning in response to detecting the blur in the image captured by the endoscope (claim 4)
responsive to the endoscope being removed from the live body-part, sending a plurality of control commands, using the processor, to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part
a lens cleaning device configured to automatically clean the lens of the endoscope after the endoscope had been removed from the live body-part (claim 5)
and sending a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path
send the plurality of control commands to the robotic arm to reinsert the probe in the live body-part according to the calculated reinsertion path (claim 6)
Claim 36

method of claim 35, wherein identifying a blur in the at least one image comprises processing, using the processor, an image captured by the endoscope so as to detect the blur in the at least one image
wherein the controller is configured to process an image captured by the endoscope so as to detect a blur in the image that is indicative of a need to clean the lens (claim 3)
Claim 37

method of claim 35, further comprising calculating, using the processor, an insertion path of the endoscope during the insertion in the live body-part based on tracked movement data from a first sensor
a controller configured to: (i) calculate an insertion path of the probe in the live body-part based on the tracked movement of the probe during the insertion (claim 1)
Claim 39

method of claim 35, further comprising, outputting, using the processor, a notification that the endoscope needs cleaning
wherein the controller is configured to output a notification that the lens of the endoscope needs cleaning (claim 7)
Claim 40

An apparatus comprising: (a) a processor, and (b) a memory storing instructions that cause the processor to:
An automated probe system comprising: a controller configured to: 
(claim 1)
(i) responsive to identifying a blur in at least one image, send a plurality of control commands to a robotic arm to remove an endoscope from a live body-part
send a command to the robotic arm to remove the endoscope from the live body-part for cleaning in response to detecting the blur in the image captured by the endoscope (claim 4)
(ii) send a plurality of control commands to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part
a lens cleaning device configured to automatically clean the lens of the endoscope after the endoscope had been removed from the live body-part (claim 5)
and (iii) send a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path
send the plurality of control commands to the robotic arm to reinsert the probe in the live body-part according to the calculated reinsertion path (claim 6)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 35-36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US 20130331730) in view of Takahashi et al. (US 20170303770).	
Regarding Claim 21, Fenech et al. disclose an automated system (Fig.10) comprising: (a) an endoscope comprising a lens configured to be inserted into a live body-part and capture at least one image ([0052] image capture instrument 222 exposed to the exterior of probe 202 (e.g., the lens or distal tip of image capture instrument 222)); 
(b) a lens cleaning device configured to automatically clean the lens of the endoscope (Fig.10, [0058]-[0060] and abst. fluid may be automatically directed towards the operational component in response to detecting a material obstruction of an image); 
(c) a robotic arm attached to the endoscope and configured to manipulate the endoscope (Fig.1, robotic system 100 generally includes a slave surgical manipulator assembly 102); and 
(d) a controller (control system 116) configured to: (i) responsive to identifying a blur in the at least one image, send one or more control commands to the robotic arm to remove the endoscope from the live body-part ([0044], [0051] and [0059]-[0060], detecting an obstruction of a view of an image capture instrument and initiating a cleaning routine of the image capture instrument; a cleaning routine is automatically initiated when the image obstruction threshold is exceeded. The surgeon may choose to withdraw the probe for cleaning).
However, Fenech et al. do not disclose ii) send one or more control commands to the lens cleaning device to clean the lens after the endoscope had been removed from the live body-part and (iii) send one or more control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path.
Takahashi et al. teach (ii) send one or more control commands to the lens cleaning device to clean the lens after the endoscope had been removed from the live body-part ([0044] a tip part of the endoscope scope 11 is dirtied by bleeding and the like, it is repeated that the scope is pulled out from the trocar 13 and cleaned and then reinserted), 
and (iii) send one or more control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path ([0098]-[0099] setting of an angle of view of immediately before an endoscope is pulled out when the endoscope is pulled out and cleaned and then reinserted during surgery in endoscopic surgery).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have ii) send one or more control commands to the lens cleaning device to clean the lens after the endoscope had been removed from the live body-part and (iii) send one or more control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path as taught by Takahashi et al. in order to pull out the scope to clean repeatedly from dirtied by bleeding and the like, then reinserted ([0044] and [0075] of Takahashi). The modified device of Fenech et al. in view of Takahashi et al. will hereinafter be referred to as the modified device of Fenech et al. and Takahashi et al.
	Regarding Claim 22, the modified device of Fenech et al. and Takahashi et al. teach the claimed invention as discussed above concerning claim 21, and Fenech et al. teach wherein identifying a blur in the at least one image comprises the controller processing an image captured by the endoscope so as to detect the blur in the at least one image (([0044], [0051] and [0059]-[0060], detecting an obstruction of a view of an image capture instrument and initiating a cleaning routine of the image capture instrument; a cleaning routine is automatically initiated when the image obstruction threshold is exceeded; [0058]-[0060] and abst. fluid may be automatically directed towards the operational component in response to detecting a material obstruction of an image).
	Regarding Claim 23, the modified device of Fenech et al. and Takahashi et al. teach the claimed invention as discussed above concerning claim 21, and Fenech et al. teach wherein the controller is configured to output a notification that the lens of the endoscope needs cleaning ([0059] providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter. Such a cue may be, for example, auditory (e.g., a tone) or visual (e.g., a message displayed on a display screen of display system 111)).
Regarding Claim 24, the modified device of Fenech et al. and Takahashi et al. teach the claimed invention as discussed above concerning claim 21, and Fenech et al. teach wherein the controller is configured to instruct the robotic arm to automatically remove the endoscope from the live body-part ([0060] automatically cleaning routine includes, withdrawing the flexible body 214).
	Regarding Claim 35, Fenech et al. disclose a method comprising: responsive to identifying a blur in at least one image ([0058]-[0060] and abst. fluid may be automatically directed towards the operational component in response to detecting a material obstruction of an image), 
sending a plurality of control commands, using a processor, to a robotic arm to remove an endoscope configured to capture at least one image from a live body-part ([0044], [0051] and [0059]-[0060], detecting an obstruction of a view of an image capture instrument and initiating a cleaning routine of the image capture instrument; a cleaning routine is automatically initiated when the image obstruction threshold is exceeded. The surgeon may choose to withdraw the probe for cleaning).
However, Fenech et al. do not disclose responsive to the endoscope being removed from the live body-part, sending a plurality of control commands, using the processor, to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part; and sending a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path.
	Takahashi et al. teach responsive to the endoscope being removed from the live body-part, sending a plurality of control commands, using the processor, to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part ([0044] a tip part of the endoscope scope 11 is dirtied by bleeding and the like, it is repeated that the scope is pulled out from the trocar 13 and cleaned and then reinserted); 
and sending a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path ([0098]-[0099] setting of an angle of view of immediately before an endoscope is pulled out when the endoscope is pulled out and cleaned and then reinserted during surgery in endoscopic surgery).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to responsive to the endoscope being removed from the live body-part, sending a plurality of control commands, using the processor, to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part; and sending a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path as taught by Takahashi et al. in order to pull out the scope to clean repeatedly from dirtied by bleeding and the like, then reinserted ([0044] and [0075] of Takahashi). The modified device of Fenech et al. in view of Takahashi et al. will hereinafter be referred to as the modified device of Fenech et al. and Takahashi et al.
	Regarding Claim 36, the modified device of Fenech et al. and Takahashi et al. teach the claimed invention as discussed above concerning claim 35, and Fenech et al. teach wherein identifying a blur in the at least one image comprises processing, using the processor, an image captured by the endoscope so as to detect the blur in the at least one image ([0058]-[0060] and abst. fluid may be automatically directed towards the operational component in response to detecting a material obstruction of an image).
Regarding Claim 39, the modified device of Fenech et al. and Takahashi et al. teach the claimed invention as discussed above concerning claim 35, and Fenech et al. teach outputting, using the processor, a notification that the endoscope needs cleaning ([0059] providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter. Such a cue may be, for example, auditory (e.g., a tone) or visual (e.g., a message displayed on a display screen of display system 111)).
Regarding Claim 40, Fenech et al. disclose an apparatus comprising: (a) a processor (control system 116),
and (b) a memory storing instructions ([0062] program or code segments can be stored in a processor readable storage medium) that cause the processor to: 
(i) responsive to identifying a blur in at least one image, send a plurality of control commands to a robotic arm to remove an endoscope from a live body-part ([0044], [0051] and [0059]-[0060], detecting an obstruction of a view of an image capture instrument and initiating a cleaning routine of the image capture instrument; a cleaning routine is automatically initiated when the image obstruction threshold is exceeded. The surgeon may choose to withdraw the probe for cleaning).
However, Fenech et al. do not teach ii) send a plurality of control commands to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part; and (iii) send a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path.
Takahashi et al. teach (ii) send a plurality of control commands to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part ([0044] a tip part of the endoscope scope 11 is dirtied by bleeding and the like, it is repeated that the scope is pulled out from the trocar 13 and cleaned and then reinserted), 
and (iii) send a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path ([0098]-[0099] setting of an angle of view of immediately before an endoscope is pulled out when the endoscope is pulled out and cleaned and then reinserted during surgery in endoscopic surgery).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have ii) send a plurality of control commands to a lens cleaning device to clean a lens of the endoscope after the endoscope has been removed from the live body-part; and (iii) send a plurality of control commands to the robotic arm to reinsert the endoscope in the live body-part according to a calculated reinsertion path as taught by Takahashi et al. in order to pull out the scope to clean repeatedly from dirtied by bleeding and the like, then reinserted ([0044] and [0075] of Takahashi).
Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US 20130331730) in view of Takahashi et al. (US 20170303770) and in further view of Graetzel et al. (US 20200046434).
Regarding Claim 25, the modified device of Fenech et al. and Takahashi et al. teach the claimed invention as discussed above concerning claim 21, but does not teach a first sensor configured to track movement of the endoscope during an insertion and a reinsertion of the endoscope in the live body-part; wherein the controller is configured to calculate an insertion path of the endoscope in the live body-part based on the tracked movement of the endoscope during the insertion.
Graetzel et al. teach a first sensor (Fig.4B, electromagnetic coil 434) configured to track movement of the endoscope during an insertion and a reinsertion of the endoscope in the live body-part ([0057], EM coils 434 may be used with an EM tracking system to detect the position and orientation of the tip of the endoscope 118 while it is disposed within an anatomical system);
wherein the controller (command console 200) is configured to calculate an insertion path of the endoscope in the live body-part based on the tracked movement of the endoscope during the insertion ([0087] command data 931 instructing the instrument tip to reach a specific anatomical site and/or change its orientation (e.g., articulation data instructing the instrument to exhibit a desired articulation with a specific pitch, roll, and yaw, insertion and retraction data instructing the insertion and retraction for one or both) force and distance data). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fenech et al. and Takahashi et al. to have a first sensor configured to track movement of the endoscope during an insertion and a reinsertion of the endoscope in the live body-part; wherein the controller is configured to calculate an insertion path of the endoscope in the live body-part based on the tracked movement of the endoscope during the insertion as taught by Graetzel et al. in order to provide a location and orientation change of the device, accurately or correctly ([0049] and [0101] of Graetzel et al.).
Regarding Claim 37, the modified device of Fenech et al. and Takahashi et al. teach the claimed invention as discussed above concerning claim 35, but does not teach calculating, using the processor, an insertion path of the endoscope during the insertion in the live body-part based on tracked movement data from a first sensor.
Graetzel et al. teach calculating, using the processor (command console 200), an insertion path of the endoscope during the insertion in the live body-part based on tracked movement data from a first sensor ([0057] EM coils 434 may be used with an EM tracking system to detect the position and orientation of the tip of the endoscope 118 while it is disposed within an anatomical system).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fenech et al. and Takahashi et al. to have calculating, using the processor, an insertion path of the endoscope during the insertion in the live body-part based on tracked movement data from a first sensor as taught by Graetzel et al. in order to provide a location and orientation change of the device, accurately or correctly ([0049] and [0101] of Graetzel et al.).
Allowable Subject Matter
Claims 26-34 and 38 would be allowable if the terminal disclaimer (for 11229492) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190053861 A1		Lwin; Tae Zar et al.
Lwin et al. (US 20190053861) disclose a system including an automatic lens cleaning mode. The controller includes a selecting switch for position change, automatic cleaning button, air button, and water button. If the surgeon pushes the automatic cleaning button when the imaging endoscope is at the working home position, the imaging endoscope moves to the resting home position, and the lens is cleaned with air and water. At this time, if necessary, the surgeon can clean the lens with the automatic cleaning button, air button, or water button. After that, the imaging endoscope goes back to the working home position with the position change switch.  (See figures and [0156]-[0159]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795